Exhibit 10.2

ENOVA INTERNATIONAL, INC.

FIRST AMENDED AND RESTATED ANNUAL SHORT-TERM INCENTIVE PLAN

 

 

 

SECTION 1

ESTABLISHMENT AND PURPOSE

 

1.1Background and Purpose. This Enova International, Inc. Annual Short-Term
Incentive Plan (the “Plan”) is hereby established for Enova International, Inc.
(the “Company”) and all of its subsidiaries and Affiliates and is intended to
increase stockholder value and the success of the Company by motivating eligible
Associates who become Participants under this Plan (a) to perform to the best of
their abilities, and (b) to achieve the Company’s objectives. The Plan’s goals
are to be achieved by providing Participants the ability to receive short-term
incentive awards based on the achievement of goals relating to the performance
of the Company, its individual business units and/or on individual
performance.  This Plan is intended to amend and restate the prior Enova
International, Inc. Annual Short-Term Incentive Plan (the “Prior Plan”) in
accordance with Section 7 of the Prior Plan, which Prior Plan shall be amended,
restated and superseded by this Plan on the date on which this Plan is approved
by the Management Development and Compensation Committee of the Company’s Board
of Directors.

 

 

1.2Effective Date.  The Plan shall be effective as of October 14, 2014.

 

SECTION 2

DEFINITIONS

 

The following words and phrases shall have the following  meanings unless a
different meaning is plainly required by the context:

 

2.1“Actual Award” means, as to any Plan Year, the actual award (if any) payable
to a Participant for the Plan Year. An Actual Award is determined by the Payout
Formula for the Plan Year, subject to the Committee’s authority under section
3.5 to increase, reduce or eliminate the award otherwise determined by the
Payout Formula.

 

2.2“Affiliate” means any entity that, directly or indirectly through one or more
intermediaries is, controlled by, controlling, or under common control with, the
Company.

 

2.3“Associate” means any employee or officer of the Company or any of its
subsidiaries or Affiliates.

 

2.4“Base Salary” means, as to a Participant for any Plan Year, (i) 100% of the
Participant’s base salary actually paid during the Plan Year before both (a)
deductions for taxes or benefits, and (b) deferrals of compensation pursuant to
any compensation or benefit plans sponsored by the Company or any of its
subsidiaries or Affiliates, or (ii) such compensation amounts as may be
established by the Committee using any other method as may be determined by the
Committee to be appropriate on or prior to the Determination Date. The Committee
shall establish in writing in the applicable STI Terms and Conditions on or
prior to the Determination Date the method of computing Base Salary for the Plan
Year, including, as applicable, the manner of taking into account any changes in
the Participant’s annual rate of base pay during the Plan Year and the specified
date as of

1

--------------------------------------------------------------------------------

 

which Base Salary for the Plan Year shall be determined.   In any case, such
Base Salary shall be before both (a) deductions for taxes or benefits, and (b)
deferrals of compensation pursuant to Company-sponsored plans.

 

2.5“Board” means the Company’s Board of Directors.

 

2.6“Code” means the Internal Revenue Code of 1986, as amended.   Reference to a
specific Section of the Code shall include such Section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
or regulation amending, supplementing, or superseding such Section or
regulation.

 

2.7“Committee” means the Management Development and Compensation Committee of
the Board or such other committee or subcommittee as may be appointed by the
Board or the Management Development and Compensation Committee to administer the
Plan.   The Committee shall consist of no fewer than two members of the Board.
The members of the Committee shall be appointed by, and serve at the pleasure
of, the Board.

 

2.8“Company” means Enova International, Inc., a Delaware corporation.

 

2.9“Determination Date” means, as to any Plan Year, the day of the Plan Year in
which the Committee establishes the STI Terms and Conditions for this Plan for
such Plan Year; provided, however, in no event shall the Determination Date for
any particular Plan Year occur later than the

15th day of March of such Plan Year.

 

2.10“Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.

 

2.11“Maximum Award” means as to any Participant for any Plan Year, Three Million
($3,000,000) Dollars. The Maximum Award is the maximum amount which may be paid
to a Participant for awards earned pursuant to this Plan during any Plan Year.

 

2.12“Participant” means, as to any Plan Year, any Associate of the Company or
any of its subsidiaries or Affiliates who has been selected for participation in
the Plan for that Plan Year as set forth in the STI Terms and Conditions for
such Plan Year.

 

2.13“Payout Formula” means, as to any Plan Year, the formula or payout matrix
established by the Committee pursuant to Section 3.5, below, in order to
determine the Actual Awards (if any) to be paid to Participants and set forth in
the STI Terms and Conditions for such Plan Year.  The Payout Formula may differ
from Participant to Participant.

 

2.14“Performance Goals”   means   any performance   goal(s)   (or   combined  
goal(s)) determined by the Committee (in its discretion) to be applicable to a
Participant for a Plan Year, if any. As determined by the Committee, such
Performance Goals may be based on the attainment of one or more objective
financial or objective strategic business initiative formulas, standards or
measures with respect to the Company or an Affiliate, or such subsidiary,
division or department of the Company or an Affiliate for or within which the
Participant performs services. To the extent specified in an objectively
determinable manner by the Committee at the time the Performance Goals are
established, any financial measure or metric may exclude the effect of unusual
or non-recurring items and shall include or exclude (as applicable) specified
components of the applicable financial measure. Performance Goals, if
established, shall be set forth by the Committee in writing and included in the

2

--------------------------------------------------------------------------------

 

STI Terms and Conditions for each Plan Year. Performance Goals may be expressed
in absolute or relative terms, including, without limitation, relative to a base
period and/or to the performance of other companies.

 

2.15“Plan” has the meaning assigned to such term in Section 1.1.

 

2.16“Plan  Year” means the 2015 fiscal year and each succeeding  fiscal year of
the  Company.

 

2.17“Service Date” means, as to any Plan Year, the date the Committee
establishes on the Determination Date (and includes in the STI Terms and
Conditions) for that Plan Year, as the date each Associate must be employed by
the Company or any of its subsidiaries or Affiliates in order for such Associate
to receive payment for any Actual Award under the Plan for such Plan Year, if
any, with such date to be determined by the Committee in its discretion;
provided, however, the Service Date for a particular Plan Year may be no earlier
than December 31 of such Plan Year and no later than March 15 of the calendar
year immediately following such Plan Year. If no Service Date is set forth in
the STI Terms and Conditions for any particular Plan Year, the date of payment
of the Actual Award, as determined by the Committee in accordance with Section
4.2, shall be deemed the Service Date.

 

2.18“STI Terms and Conditions” means the specific terms and conditions for the
Company’s short-term incentive program established in writing by the Committee
pursuant to this Plan for any particular Plan Year and such terms and conditions
will include, without limitation, Participant eligibility requirements,
Performance Goals, Target Awards and Payout Formulas.

 

2.19“Target Award” means the target award under this Plan for each Participant
for the Plan Year in question, which may be expressed as a percentage of the
Participant’s Base Salary or on any other basis as determined by the Committee
in accordance with Section 3.4 below and the parameters for any such Target
Award for a particular Plan Year shall be set forth in the STI Terms and
Conditions for such Plan Year.

 

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

 

3.1STI Terms and Conditions. On the Determination Date, the Committee, in its
sole discretion, shall establish the specific STI Terms and Conditions for the
Plan Year.

 

3.2Selection of Participants. On the Determination Date, the Committee, in its
sole discretion, shall select the Associates of the Company and any of its
subsidiaries or Affiliates who shall be Participants for the Plan Year. In
selecting Participants, the Committee shall choose such Associates of the
Company or its subsidiaries or Affiliates as the Committee, in its sole
discretion, deems appropriate for inclusion under the Plan in such Plan Year.
The Committee may, in its sole discretion, determine whether or not to include
any Associates who are included in any  other incentive program offered by the
Company or any of its subsidiaries or Affiliates as Participants for such Plan
Year.  Participation in the Plan is in the sole discretion of the Committee, and
is determined on a Plan Year by Plan Year basis. Accordingly, an Associate who
is a Participant for a given Plan Year in no way is guaranteed or assured of
being selected for participation in any subsequent Plan Year or Years. The
actual Participants under this Plan for any particular Plan Year shall be
described in the STI Terms and Conditions for such Plan Year.

 

3

--------------------------------------------------------------------------------

 

 

3.3Determination of Performance Goals. On the Determination Date, the Committee,
in its sole discretion, shall establish the Performance Goals for each
Participant for the Plan Year. Such Performance Goals shall be set forth in the
STI Terms and Conditions for the applicable Plan Year.

 

3.4Determination of Target Awards. On the Determination Date, the Committee, in
its sole discretion, shall establish a Target Award for each Participant. Each
Participant’s Target Award shall be determined by the Committee in its sole
discretion, and each Target Award shall be set forth in the STI Terms and
Conditions for the applicable Plan Year.

 

3.5Determination of Payout Formula or Formulae. On the Determination Date, the
Committee, in its sole discretion, shall establish a Payout Formula or Formulae
for purposes of determining the Actual Award (if any) payable to each
Participant. Each Payout Formula shall (a) be set forth in writing in the
applicable STI Terms and Conditions for such Plan Year, (b) be based on a
comparison of actual performance to the Performance Goals, if any, (c) provide
for the payment of a Participant’s Target Award if the Performance Goals, if
any, for the Plan Year are achieved, subject to the terms of Section 3.6 below,
and (d) indicate whether the Committee will be entitled to provide for an Actual
Award greater than or less than the Participant’s Target Award, depending upon
the extent to which actual performance exceeds or falls below the Performance
Goals. Notwithstanding the preceding, in any particular Plan Year, no
Participant’s Actual Award under the Plan may exceed the Maximum Award.

 

3.6Determination of Actual Awards. After the end of each Plan Year, the
Committee shall determine the extent to which the Performance Goals applicable
to each Participant for the Plan Year, if any, were achieved or exceeded. The
Actual Award for each Participant shall be determined by applying the Payout
Formula to the level of actual performance. Notwithstanding any contrary
provision contained in the Plan or in any applicable STI Terms and Conditions,
(a) the Committee, in its sole discretion, may increase, reduce or eliminate the
Actual Award that would otherwise be payable under the Payout Formula for any or
all Participants in any particular Plan Year, (b) if a Participant terminates
employment with the Company and all of its subsidiaries and Affiliates on or
prior to the applicable Service Date for the particular Plan Year, including by
reason of Disability (but excluding by reason of death), such Participant shall
not be entitled to the payout of an Actual Award for the Plan Year unless such
payment is otherwise required by applicable federal, state or local law;
provided, however, that the Committee, in its discretion, may (i) waive the
requirement that a Participant be employed on the Service Date to receive payout
of an Actual Award for the Plan Year and authorize payment to the Participant of
all or a portion of the Actual Award for that Participant based on the Payout
Formula applicable to the Participant and actual achievement of the Performance
Goals for the Plan Year, if any, or (ii) permit an Actual Award to be assumed by
a former Affiliate in accordance with Section 5.4 below.

 

SECTION 4

PAYMENT OF AWARDS

 

4.1Right to Receive Payment.  Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company. Nothing in
this Plan shall be

4

--------------------------------------------------------------------------------

 

construed to create a trust or to establish or evidence any Participant’s claim
of any right other than as

an unsecured general creditor with respect to any payment to which such
Participant may be entitled.

 

4.2Timing of Payment. Payment of each Actual Award shall be made between January
2 and March 15, inclusive, following the end of the Plan Year for which the
Actual Award was based, with the payment date for the Actual Award to be
designated by the Committee in its discretion at the time the Committee reviews
and finally determines the Company’s performance and, if applicable, the
Performance Goals applicable to each Participant, for the Plan Year, as
described in Section 3.6.

 

4.3Form of Payment.  Each Actual Award shall be paid in a single lump sum, and
shall be paid in cash (or an equivalent).

 

4.4Deferral of Actual Awards.   The Committee may establish one or more programs
under the Plan to permit selected Participants the opportunity to elect to defer
receipt of Actual Awards. The Committee may establish the election procedures,
the timing of such elections, the mechanisms for payments of, and accrual of
interest or other earnings, if any, on amounts so deferred and such other terms,
conditions, rules and procedures that the Committee deems advisable for the
administration of any such deferral program. The establishment, terms and
operations of any such program shall be executed in a manner that complies with
Code Section 409A.   For any Actual Awards that provide  nonqualified deferred
compensation subject to Code  Section 409A(a)(2), payment of the Actual Award to
a “specified employee,” as defined in Code Section 409A, upon separation from
service, to the extent required under Code Section 409A, shall not be made
before six months after the date on which the separation from service occurs.
The Plan generally is intended to provide awards that qualify as short-term
deferrals exempt from Code Section 409A. To the extent that any Actual Awards
are deferred hereunder, this Plan is intended to comply with Code Section

409A, and shall be interpreted accordingly.

 

4.5Payments in the Event of Death. If a Participant dies after the end of a Plan
Year but prior to either the Service Date or the Actual Award payment date
applicable to such Plan Year, and if, but for the Participant’s death, the
Participant would have been entitled to receive an Actual Award attributable to
such Plan Year, the Actual Award shall be paid to the Participant’s estate.

 

SECTION 5

ADMINISTRATION

 

5.1Committee is the Administrator.  The Plan shall be administered by the
Committee.

 

5.2Committee Authority.  The Committee shall have all discretion and authority
necessary or appropriate to administer the Plan and any applicable STI Terms and
Conditions under the Plan and to interpret the provisions of the Plan and any
applicable STI Terms and Conditions. Any determination,   decision   or  
action   of   the   Committee   in   connection   with   the   construction,
interpretation, administration or application of the Plan or any applicable STI
Terms and Conditions shall be final, conclusive and binding upon all persons,
and shall be given the maximum deference permitted by law.

 

5.3Tax Withholding.   The Company shall withhold all applicable taxes from any
payment, including, but not limited to, any federal, foreign, state and local
taxes.

 

5

--------------------------------------------------------------------------------

 

5.4 Assumptions of Awards by Former Affiliates.  In the event that an Affiliate
becomes a separate publicly-held corporation (within the meaning of Code Section
162(m)) during a Plan Year and, as a result, ceases to be an Affiliate, the
Committee, in its sole discretion, may (i) permit such former Affiliate to
assume responsibility for awards established by the Committee for such Plan Year
for Participants who are employed by such former Affiliate or its subsidiaries
and (ii) to the extent permitted under applicable law, delegate to the
compensation committee of such former Affiliate (or a committee that functions
as such former Affiliate's compensation committee) the Committee’s authority  to
administer each such award after such former Affiliate ceases to be an
Affiliate, including making any and all determinations required by the Plan.

 

5.5Assumption of Awards Established by Former Parent Company. As of the
Effective Date, the Company is a wholly-owned subsidiary of Cash America
International, Inc. (the “Parent”). In the event that the Company becomes a
separate publicly traded corporation during a Plan Year and, as a result, ceases
to be an Affiliate of the Parent during such Plan Year, the Committee in its
sole discretion, may (i) assume responsibility for administering the short-term
incentive plan terms and conditions for the Associates of the Company and its
subsidiaries and Affiliates established by the Parent for such Plan Year, (ii)
subject such terms and conditions to the provisions of this Plan beginning on
the date the Company first becomes a separate publicly traded corporation and
the Determination Date for such terms and conditions shall be deemed the date
such terms and conditions were established by the Parent and such terms and
conditions shall be deemed the STI Terms and Conditions hereunder for the Plan
Year in which the Company becomes a separate publicly traded corporation, as if
the Committee had established the same on such Determination Date, and (iii)
assume the authority of the compensation committee of such former Parent (or a
committee that functions as such former Parent's compensation committee) to
administer each award for the Associates covered by such STI Terms and
Conditions for such Plan Year, including making any and all determinations
required by the Plan or such STI Terms and Conditions.

 

SECTION 6

GENERAL PROVISIONS

 

6.1Nonassignability.  A Participant shall have no right to encumber, assign or
transfer any interest under this Plan.

 

6.2No Effect on Employment. The establishment and subsequent operation of the
Plan, including eligibility as a Participant, shall not be construed as
conferring any legal or other rights upon a Participant for the continuation of
employment during any Plan Year or any other period. Generally, employment with
the Company is on an at will basis only. Except as may be provided in an
employment contract with the Participant, the Company expressly reserves the
right, which may be exercised at any time and without regard to when during a
Plan Year such exercise occurs, to terminate any individual’s employment with or
without cause, and to treat any individual without regard to the effect which
such treatment might have upon him or her as a Participant.

 

6.3No Individual Liability. No member of the Committee or the Board, or any
officer of the Company, shall be liable for any determination, decision or
action made in good faith with respect to the Plan, any STI Terms and Conditions
established under the Plan or any award made or not made under the Plan.

 

6

--------------------------------------------------------------------------------

 

6.4Severability; Governing Law. If any provision of the Plan is found to be
invalid or unenforceable, such provision shall not affect the other provisions
of the Plan, and the Plan shall be construed in all respects as if such invalid
provision has been omitted. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of Illinois, with the
exception of Illinois’ conflict of laws provision.

 

6.5Affiliates of the Company. Requirements referring to employment with the
Company or payment of awards may, in the Committee’s sole discretion, be
performed through the Company or any subsidiary or Affiliate of the Company.

 

6.6Compensation Recovery. Notwithstanding anything in the Plan to the contrary,
in the event that the Company is required to materially restate its financial
results due to the Company’s material noncompliance with any financial reporting
requirement under Federal securities laws, excluding a material restatement of
such financial results due solely to a change in generally accepted accounting
principles in the United States or such other accounting principles that may be
adopted by the Securities and Exchange Commission and are or become applicable
to the Company, and such accounting restatement is required at any time within
two years following the applicable incentive payment date, the Committee may, in
its sole discretion or as necessary to comply with applicable law, require any
Participant hereunder who was an officer of the Company or any of its
subsidiaries or Affiliates at the time such misstatement or material
noncompliance occurred to repay to the Company and/or its subsidiaries or
Affiliates an amount equal to all or any portion of the incentive payment such
Participant received under the Plan with respect to the applicable incentive
payment date as may be determined to be appropriate or necessary by the
Committee or as may be required by applicable law. Such repayment obligation
shall be effective as of the date specified by  the Committee. Any repayment
obligation will be satisfied in cash or in such other form of consideration,
such as shares of stock of the Company, permitted by  applicable law and
acceptable to the Committee, and the Committee may provide for an offset to any
future payments owed by the Company or any of its subsidiaries or Affiliates to
such Participant if necessary to satisfy the repayment obligation; provided,
however, that if any such offset is prohibited under applicable law, the
Committee shall not permit any such offset and may require immediate repayment
by such Participant. Notwithstanding the foregoing, to the extent required to
comply with applicable law, any applicable stock exchange listing requirements
and/or any compensation recovery or clawback policy adopted by the Company after
the Effective Date, the Company may unilaterally amend this Compensation
Recovery provision without the approval of the Company's stockholders or any
Participant hereunder, and any  such amendment shall be made by providing notice
of such amendment to each Participant affected by the amendment, and such
amendment shall be binding on each such Participant; provided, however,
regardless of whether the Company  makes such a unilateral amendment to this
Compensation Recovery provision or provides such notice to any such Participant,
such Participant shall be bound by  any  compensation recovery or clawback
policy adopted by the Company after the Effective Date.

 

7

--------------------------------------------------------------------------------

 

SECTION 7

AMENDMENT AND TERMINATION

 

7.1Amendment and Termination.   The Committee may amend or terminate the Plan or
any particular Plan Year’s STI Terms and Conditions at any time and for any
reason, as the same may be determined by the Committee in the Committee’s sole
discretion.

 

INITIALLY ADOPTED BY THE

BOARD OF DIRECTORS OF ENOVA INTERNATIONAL, INC.

 

ON , 2014

 

APPROVED AND ADOPTED BY THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS OF ENOVA INTERNATIONAL, INC. ON

OCTOBER 9, 2018

 

 

8